DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended claims 1 and 14 to recite:
“identifying, by the device and based on the first pressure sensor and the second pressure sensor, the circuit component across which the pressure difference does not satisfy the threshold”.
The applicants also amended claim 7 to recite:
“identifying, by the device and based on the pressure sensor, the circuit component associated with the input air flow not satisfying the threshold”.
The applicants have not identified which part of the original disclosure supports the referenced limitations.
The examiner was not able to find the support for the referenced limitations in the original disclosure.
The only place that appears to be related to “identify” is paragraph [0035] of the specification.
However, the referenced paragraph merely state: “For example, the fiber cleaning device 102 may identify, for the user, the circuit component across which the pressure difference does not satisfy the threshold, thereby preventing the user from performing ineffective and/or wasteful maintenance on the fiber cleaning device 102, such as replacing an air filter when the vacuum generator is malfunctioning and/or the like”.
This does not support the limitations introduced to the claims.
As to the claims 1 and 14 and the dependent claims the original disclosure does not support “identifying … based on the first pressure sensor and the second pressure sensor”.
As to claim 7 and the dependent claims the original disclosure fails to support “identifying, by the device and based on the pressure sensor, the circuit component associated with the input air flow not satisfying the threshold”.
The original disclosure is simply silent regarding such limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1-6 and 14-20:
The applicants amended claims 1 and 14 to recite:
“identifying, by the device and based on the first pressure sensor and the second pressure sensor, the circuit component across which the pressure difference does not satisfy the threshold”.
	The amended claims are indefinite because it is not clear what is referenced as “identifying, by the device and based on the first pressure sensor and the second pressure sensor, the circuit component across which the pressure difference does not satisfy the threshold”.
It is not clear what is referenced as “identifying, by the device and based on the first pressure sensor and the second pressure sensor”. It also not clear how this is related to “determining, by the device and based on the first pressure signal and the second pressure signal, whether a pressure difference across a circuit component, of the one or more circuit components, satisfies a threshold”, which is also recited by the claims.
The claims could not be understood in view of the specification because the specification does not even support the referenced limitation. 
AS to claims 7-13:
The applicants amended claim 7 to recite:
“identifying, by the device and based on the pressure sensor, the circuit component associated with the input air flow not satisfying the threshold”.
The amended claim is indefinite.
It is not clear what is referenced what is referenced as “the circuit component associated with the input air flow not satisfying the threshold”.
What kind association is required?
The claims could not be understood in view of the specification because the specification is silent regarding the referenced limitation. 

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims are allowable.
The amended claims have been examined and are addressed in the rejections above.
The claims are not allowable for the reasons presented in the rejections.
The art rejection over Zhang et al is withdrawn, but could be reinstated when the claims will be in the correspondence with the requirement of 35 USC 112 (a) and (b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017/046770, US 2005/0286852, US 6,676,763 and US 2003/0007774 are cited to show the state of the art with respect to the methods and devices for cleaning optic fibers.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711